266 S.W.3d 752 (2007)
John H. BOLDIN, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 07-1024.
Supreme Court of Arkansas.
November 1, 2007.
Dana A. Reece, Little Rock, AR, for appellant.
No response.


*753 MOTION FOR RULE ON THE CLERK
PER CURIAM.
Appellant John H. Boldin, by and through his attorney, has filed a motion for rule on clerk. His attorney, Dana A. Reece, states in the motion that the record was tendered late due to a mistake on her part.
Because Reece has admitted fault, this motion is granted pursuant to McDonald v. State, 356 Ark. 106, 146 S.W.3d 883 (2004). A copy of this opinion will be forwarded to the Committee on Professional Conduct.
DANIELSON, J., not participating.